The appellant is indicted for robbery by assault with firearms. Though controverted the evidence is sufficient to show that the appellant committed the robbery. On the habeas corpus hearing he was denied bail. There was no violence used, and there are no attending aggravating circumstances such as would render probable the infliction of the death penalty. It is believed that he should have been allowed bail. The case is not unlike that of Ex parte Vermillion, 280 S.W. Rep. 771.
The judgment denying bail is reversed and bail granted in the sum of $10,000.00.
Reversed and bail granted.